Title: From George Washington to Captain Edward Snickers, 19 January 1777
From: Washington, George
To: Snickers, Edward

 

Dr Sir,
Morris Town in New Jersey Jan. 19th 1777.

We are in want of a Waggon Master Genl to the Army. If you Incline to accept of that Office I will appoint you to it. in this case, do not delay a moments time in repairing to the Army, or to Genl Mifflin, the Quarter Master Genl from whom you will receive your Orders. at any rate, send word by return of the bearer (who comes express to you) whether you will, or will not accept, as the exigency of the Service will not admit either of doubt, or delay.
You will have the pay of Colonel allowed you. that is, Twenty two pounds ten shillings pr Kalender Month; Dollars at Six Shillings, I am Dr Sir Yr Most Obed. Servt

Go: Washington


P.S. You will be allowed a Clerk for keeping your Accts and doing the necessary Writing.

